Exhibit 99.1 RESOLUTE ENERGY CORPORATION ANNOUNCES COMPLETION OF EXCHANGE OFFER FOR ITS 8.50% SENIOR NOTES DUE 2020 DENVER, CO – July 7, 2017 – Resolute Energy Corporation (the “Company” or “Resolute”) (NYSE: REN) announced today the completion of its offer to exchange (the “Exchange Offer”) up to $125,000,000 aggregate principal amount of its 8.50% Senior Notes due 2020, which have been registered under the Securities Act of 1933, as amended (the “Exchange Notes”), for up to $125,000,000 of its outstanding unregistered 8.50% Senior Notes due 2020, which were issued on May 12, 2017 (the “Old Notes”).
